                      Case 8:18-bk-13870-MW       Doc 116 Filed 12/22/20 Entered 12/22/20 08:56:08          Desc
                                                   Main Document    Page 1 of 4


                      Misty Perry Isaacson, CA SBN 193204
                  1   PAGTER AND PERRY ISAACSON
                      525 N. Cabrillo Park Drive, Suite 104
                  2   Santa Ana, California 92701
                      Telephone: (714) 541-6072
                  3   Facsimile: (714) 541-6897
                      Email: misty@ppilawyers.com
                  4
                      Attorneys for Debtors
                  5

                  6

                  7

                  8                             UNITED STATES BANKRUPTCY COURT
                  9                   CENTRAL DISTRICT OF CALIFORNIA - SANTA ANA DIVISION
              10

              11      In re:                           )             Case No.: 8:18-bk-13870-MW
                                                       )
              12      FRANCISCO RAMIREZ RAMIREZ and    )             Chapter 13
                      AURORA MENDEZ BARAJAS,           )
              13                                       )             JOINT STATUS REPORT REGARDING
                                               Debtors.)             REMAND OF THE ORDER ON
              14                                       )             OBJECTION TO CLAIMS: CLAIM NO. 3
                                                       )             INVESTMENT CONSULTANTS IN THE
              15                                       )             AMOUNT OF $163,284.01
                                                       )
              16                                       )
                                                       )             Date: January 11, 2021
              17                                       )             Time: 2:00 p.m.
                                                       )             Ctrm: 6C
              18                                       )             Place: Telephonic via CourtCall
                                                       )             [See Judge’s Court Procedures During the
              19                                       )             Pandemic]
                                                       )             https://www.cacb.uscourts.gov/sites/cacb/f
              20                                       )             iles/documents/judges/instructions/MW_C
                                                       )             oronavirusannouncement.pdf
              21                                       )

              22               TO THE HONORABLE MARK S. WALLACE, U.S. BANKRUPTCY JUDGE:
              23               Francisco Ramirez Ramirez and Aurora Mendez Barajas (collectively the “Debtors” or
              24      “Movants”) and Investment Consultants, Inc. (“ICI” or “Respondent”) (collectively the “Parties”),
              25      by and through their respective counsel, do hereby submit the following status report regarding
              26      their positions and recommendations for the upcoming status conference hearing regarding the
              27      Debtor’s Objection to ICI’s proof of claim (“Objection”).
              28
   PPI Law
525 N. Cabrillo                                                        - 1 -
  Park Drive,
   Suite 104
Santa Ana, CA
    92701
                      Case 8:18-bk-13870-MW         Doc 116 Filed 12/22/20 Entered 12/22/20 08:56:08             Desc
                                                     Main Document    Page 2 of 4



                  1                              Mediation with Hon. Meredith A. Jury (Ret.)

                  2          The Parties attended two half-day mediation sessions with the Hon. Meredith A. Jury,

                  3   retired U.S. Bankruptcy Judge for the Central District of California on October 29, 2020 and

                  4   November 9, 2020. On November 9, 2020 the Parties were able to settle the Debtor’s Objection

                  5   and executed a term sheet that was prepared by Judge Jury. The terms of which provide that:

                  6          A.      The Debtors’ loan with ICI will be modified as follows:

                  7                  1.       The principal will be $65,000;

                  8                  2.       The interest rate will be 7% unless there is a default after notice as set forth

                  9                           in the formal agreement, after which the default interest rate will be 8.5%;

              10                     3.       Interest only monthly payment of $379.16, with the opportunity to prepay

              11                              principal with no prepayment penalty;

              12                     4.       Balloon payment of all outstanding principal and interest after 7 years (84

              13                              months);

              14             B.      Any presently pending foreclosure on the loan held by ICI against the Debtors’

              15      home will be terminated/withdrawn.

              16             C.      The automatic stay of Bankruptcy Code section 362 shall be terminated between

              17      the Parties, such that ICI may take appropriate state court action upon default;

              18             D.      The Debtors will execute a release of all claims against ICI, Gregory Bosse, and

              19      C.P. Fisher, with a California Civil Code section 1542 waiver;

              20             E.      The settlement agreement shall be documented with a formal written agreement

              21      prepared by Debtors’ attorney Misty Perry Isaacson, to be approved by the Court; and

              22             F.      The loan modification will be documented with a formal agreement prepared by

              23      ICI or its attorneys.

              24                                           Parties’ Recommendation

              25             The Parties are in the process of finalizing the formal settlement agreement and loan

              26      modification. Because the Parties do not wish to waste time/resources of the Court, the Parties

              27      wish to continue the January 11, 2021 status conference for approximately 60 days to March 8,

              28
   PPI Law
525 N. Cabrillo                                                           - 2 -
  Park Drive,
   Suite 104
Santa Ana, CA
    92701
Case 8:18-bk-13870-MW   Doc 116 Filed 12/22/20 Entered 12/22/20 08:56:08   Desc
                         Main Document    Page 3 of 4
                      Case 8:18-bk-13870-MW              Doc 116 Filed 12/22/20 Entered 12/22/20 08:56:08                       Desc
                                                          Main Document    Page 4 of 4


                                                                 PROOF OF SERVICE OF DOCUMENT
                  1
                             I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
                  2   address is: 525 N. Cabrillo Park Drive, Suite 104, Santa Ana, CA 92701

                  3   A true and correct copy of the foregoing document entitled (specify): JOINT STATUS REPORT REGARDING
                      REMAND OF THE ORDER ON OBJECTION TO CLAIMS: CLAIM NO. 3 INVESTMENT CONSULTANTS IN
                  4   THE AMOUNT OF $163,284.01 will be served or was served (a) on the judge in chambers in the form and
                      manner required by LBR 5005-2(d); and (b) in the manner stated below:
                  5
                               1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to
                  6   controlling General Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink
                      to the document. On (date) 12/22/2020, I checked the CM/ECF docket for this bankruptcy case or adversary
                  7   proceeding and determined that the following persons are on the Electronic Mail Notice List to receive NEF
                      transmission at the email addresses stated below:
                  8
                                Amrane (SA) Cohen (TR) efile@ch13ac.com
                  9             Sean C Ferry sferry@rasflaw.com, sferry@ecf.courtdrive.com
                                Fritz J Firman firmanweber@Yahoo.com, centralservice.firmanweber@gmail.com
              10                United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov

              11                                                                       Service information continued on attached page

              12              2. SERVED BY UNITED STATES MAIL:
                      On (date) _______________, I served the following persons and/or entities at the last known addresses in this
              13      bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the
                      United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a
              14      declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.

                                                                                       Service information continued on attached page
              15
                                3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR
              16
                      EMAIL (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on
                      (date), I served the following persons and/or entities by personal delivery, overnight mail service, or (for those
              17      who consented in writing to such service method), by facsimile transmission and/or email as follows. Listing the
                      judge here constitutes a declaration that personal delivery on, or overnight mail to, the judge will be completed
              18      no later than 24 hours after the document is filed.

              19
                                                                                          Service information continued on attached page
              20
                                 I declare under penalty of perjury under the laws of the United States that the foregoing is true and
              21      correct.

              22         12/22/2020                IMELDA BYNOG                                  /s/ \ÅxÄwt UçÇÉz
                        Date                        Printed Name                                 Signature
              23

              24

              25

              26

              27

              28
   PPI Law
525 N. Cabrillo                                                                   - 4 -
  Park Drive,
   Suite 104
Santa Ana, CA
    92701
